Citation Nr: 0806465	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-14 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Salt Lake City, Utah


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for the cause of the 
veteran's death as a result of VA medical or surgical 
treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from March 1945 to October 
1946, and from November 1947 to December 1969.  He died in 
August 2002.  The appellant is the veteran's widow.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the RO 
that, in part, denied compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for the cause of the 
veteran's death, claimed as a result of VA medical or 
surgical treatment.

In August 2004, the appellant testified during a 
videoconference hearing before a former Veterans Law Judge.

In March 2006, the Board remanded the matter for additional 
development.

In September 2007, the Board duly notified the appellant that 
the Board no longer employed the Veterans Law Judge that 
conducted the August 2004 Board hearing and that she had the 
right to another Board hearing.  No response from the 
appellant is of record.  

In February 2008, the undersigned granted the veteran's 
representative's motion to advance this appeal on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

There is no competent and persuasive evidence establishing 
that the veteran's death as a result of a stroke was 
proximately caused by any error in judgment, carelessness, 
negligence, or similar instance of fault on the part of VA, 
or an event that was not reasonably foreseeable from the 
arterial surgery performed on the veteran's lower extremities 
in February 2001.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for the cause of the 
veteran's death as a result of VA medical or surgical 
treatment, are not met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.358, 3.361(b), 3.800 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through a December 2003 letter, the RO notified the appellant 
of elements of a compensation claim for the cause of the 
veteran's death as a result of VA medical or surgical 
treatment, and the evidence needed to establish each element.  
This document served to provide notice of the information and 
evidence needed to substantiate the claim.

VA's letter notified the appellant of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claim, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letter asked her if she had any additional evidence to 
submit, and thereby put her on notice to submit information 
or evidence in her possession. 

The appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the award of compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for the cause of the veteran's death on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  The Board 
finds no prejudice to the appellant in proceeding with a 
denial of the claim, as concluded below, because any question 
as to the appropriate disability rating and effective date to 
be assigned is rendered moot.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot as compensation benefits, pursuant 
to the provisions of 38 U.S.C.A. § 1151, for the cause of the 
veteran's death are not warranted.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the appellant.  The RO has obtained copies of the veteran's 
service medical records, his last (terminal) treatment 
records, a certificate of death, and a medical opinion.  The 
appellant has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the appellant in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
veteran's qualifying additional disability or death in the 
same manner as if such additional disability or death was 
service-connected.  A qualifying disability or death is one 
which is not the result of a veteran's willful misconduct, 
and which was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA, and the proximate cause of the disability 
or death is carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a). 

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the veteran's 
condition after such care or treatment has stopped.  
38 C.F.R. § 3.361(b); see also 38 C.F.R. § 3.358(b)(1).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability or death.  38 C.F.R. 
§ 3.361(c)(1); see also 38 C.F.R. § 3.358(c)(1).  The 
proximate cause of disability or death is the action or event 
that directly caused the disability or death, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability (as explained in paragraph 
(c) of this section) or death; and that VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  38 C.F.R. 
§ 3.361(d)(2).

In this case, the veteran's past medical history reveals a 
diagnosis of bilateral venous insufficiency of the lower 
extremities in April 1999.  In January 2001, records show an 
assessment of peripheral vascular occlusive disease with 
claudication and rest pain.  At that time the veteran 
reported that he was unable to perform activities of daily 
living due to claudication, and that he was not able to sleep 
at night because of claudication pain.  Surgical treatment 
with bypass was recommended.

Records show that the veteran first underwent an endovascular 
procedure of the right lower extremity, followed by a 
femoral-to-popliteal bypass with polytetrafluoroethylene 
(PTFE) graft of the left lower extremity in February 2001.  
The veteran tolerated the procedures well, and there were no 
complications.  In April 2001, the veteran reported that he 
was able to ambulate without difficulty, and he had no 
complaints.  Clinical evaluation of the veteran's lower 
extremities in October 2001, January 2002, and July 2002 
revealed no recurrent claudication.

Records show that the veteran subsequently was hospitalized 
in July 2002 for intraparenchymal hemorrhage.   His 
neurologic changes had begun five days prior to admission, 
and the veteran had increasing right-sided weakness and 
decreasing level of consciousness.  

VA medical records, dated in August 2002, reflect that the 
veteran's recent stroke appeared to have left him with 
expressive aphasia; and that his prognosis was poor, 
especially with consideration of his worsening renal 
function.  The veteran was discharged to an extended care 
facility; he died later that same month.  
 
The appellant now contends that the veteran's death as a 
result of the recent stroke was due to blood clots caused by 
the surgeries of his lower extremities in February 2001, and 
that the veteran had never recovered from those surgeries.  
The veteran's death certificate shows that the immediate 
cause of death was sepsis due to kidney.  An autopsy was not 
performed.

In February 2007, a VA physician reviewed the veteran's 
claims file, including records relating to the surgeries of 
the veteran's lower extremities in February 2001.  The 
physician noted the veteran's significant medical problems-
to include hyperlipidemia, coronary artery disease, 
hypertension, congestive heart failure, peptic ulcer disease, 
gout, chronic obstructive pulmonary disease, left internal 
carotid artery stenosis, and severe peripheral arterial 
disease.

Regarding the February 2001 surgeries, the physician noted 
that the veteran had been treated for bilateral leg 
claudication in January 2000.  Surgical intervention was not 
performed until the claudication had become more severe.  The 
veteran tolerated the surgery well, and was discharged from 
the hospital without complications.

The physician noted that the veteran developed left-sided 
weakness and left facial droop in December 2000.  The veteran 
recovered, and was ultimately discharged from the hospital 
without specific treatment for that transient ischemic 
attack.

In July 2002, the veteran developed sudden onset of right-
sided weakness and speech impairment.  A computed tomography 
brain scan performed at that time demonstrated evidence of 
old infarcts.  The veteran was treated with heparin and 
Coumadin.  A repeat brain scan revealed a large hemorrhage.  
The veteran was transferred to an intensive care facility; 
and the anticoagulation was reversed.  The veteran then 
underwent rehabilitation, and was transferred to an extended 
care facility near his home.

The physician noted that an addendum to the death certificate 
indicates that the veteran died not only of sepsis, but as a 
result of a hemorraphic infarct in the left cerebral 
hemisphere.

The physician opined that the veteran clearly did not incur 
any additional disability, particularly disability in the 
form of stroke secondary to blood clots as a result either of 
the stent placement in the legs, or the femoral-to-popliteal 
bypass surgery performed in February 2001.  The physician 
noted that the veteran's claudication had improved and became 
less of a problem.

The physician also opined that the veteran's stroke 
experienced in July 2002 occurred as a result of the natural 
consequences of his diffuse atherosclerosis, and was not 
caused by or a result of the arterial surgery performed on 
the veteran's lower extremities in February 2001.

Here, the competent evidence weighs against a finding of any 
additional disability or that the veteran's death is related 
to the surgeries performed on his lower extremities in 
February 2001.  There is no evidence of improper care or an 
unforeseen event related to the February 2001 surgeries.  

As a lay person, the appellant is not competent to say that 
blood clots from the surgeries of the veteran's lower 
extremities resulted in a stroke that caused his death.  She 
lacks the medical expertise to offer a competent opinion in 
this regard.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

The veteran's stroke has been attributed to natural 
consequences of his diffuse atherosclerosis, and is not a 
result of the arterial surgery performed on the veteran's 
lower extremities in February 2001.

Further, there is no competent evidence of willful 
misconduct, negligence, carelessness, or error in judgment on 
the part of VA, or an event that was not reasonably 
foreseeable from VA treatment.  Hence, the weight of the 
evidence is against the claim.  The doctrine of reasonable 
doubt is not for application and the claim is denied.  
38 U.S.C.A. § 5107(b).




	(CONTINUED ON NEXT PAGE)






ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for the cause of the 
veteran's death as a result of VA medical or surgical 
treatment, is denied.




____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


